                Case 2:19-cv-01338-JCC Document 95 Filed 08/10/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        PATRICK S. DRAGOS,                                CASE NO. C19-1338-JCC
10                            Plaintiff,                    MINUTE ORDER
11              v.

12        MICHAEL G. CORNEA, et al.,

13                            Defendants.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on the parties’ stipulated motion to continue trial
18   (Dkt. No. 92). Trial is presently scheduled to begin on August 30, 2021. (Dkt. No. 62.) The
19   parties request a continuance to October 25, 2021 to enable their experts to testify at trial. (Dkt.
20   No. 92 at 2.) The parties also indicate that they now expect trial to last eight days. (Id.) Having
21   thoroughly considered the motion and relevant record, and finding good cause, the Court
22   GRANTS the motion and ORDERS that trial in this matter is CONTINUED to October 25, 2021
23   at 9:30 a.m. The Court further ORDERS that the proposed pretrial order is due on October 11,
24   2021. Trial briefs, proposed voir dire, and jury instructions are due on October 15, 2021. No
25   other case management deadlines are modified.
26   //


     MINUTE ORDER
     C19-1338-JCC
     PAGE - 1
            Case 2:19-cv-01338-JCC Document 95 Filed 08/10/21 Page 2 of 2




 1        DATED this 10th day of August 2021.
                                                Ravi Subramanian
 2                                              Clerk of Court
 3
                                                s/Sandra Rawski
 4                                              Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1338-JCC
     PAGE - 2
